DETAILED ACTION
This application has been transferred to Examiner Valarie Bertoglio, AU 1632.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2020 has been entered.
Claims 63-71, 78-80 and 93-102 and 104-106 are currently pending.
Applicant elected, without traverse, the species of multipotent stem cell, Wnt3a pathway activator (from previous claim 67), BMP2 and/or BMP4 (from previous claim 70) in the reply filed on 04/20/2016.
Claims 105-106 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/20/2016. Applicant elected BMP2 and/or BMP4 as the activator of the Smad1/5/8 pathway and not an agonist of retinoic acid receptor or an antagonist of retinoic acid receptor.
Claims 63-71, 78-80 and 93-102 and 104 are underconsideration

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) The rejection of claims 63-71, 78-80, 93-102 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palecek et al (US 2013/0189785-previously cited) in view of Yue Ma (WO 2011/157029) and Muller et al (The FASEB Journal 2000-from IDS filed 01/12/2017) is withdrawn as the references do not teach simultaneous culture with Smad 1/5/8 activate and an inhibitor of the Wnt signaling pathway.

2) The rejection of claims 63-71, 78-80, 93-104 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palecek et al (US 2013/0189785-previously cited) in view of Keller et al (US 
Specifically, Keller teaches media is changed every 4 days and  BMP4 and Activin are used at d1-4 and VEGF and DKK-1 are used at d4-8. Paragraph 77 specifically states that at day 4, factors were removed and VEGF and DKK1 were used.
3) The rejection of claims 63-71, 78-80, 93, 94, 96-104 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keller et al (US 2009/0269314) in view of Muller et al (The FASEB Journal 2000-from IDS filed 01/12/2017) is withdrawn as the references do not teach simultaneous culture with Smad 1/5/8 activator and an inhibitor of the Wnt signalling pathway.
Specifically, Keller teaches media is changed every 4 days and  BMP4 and Activin are used at d1-4 and VEGF and DKK-1 are used at d4-8. Paragraph 77 specifically states that at day 4, factors were removed and VEGF and DKK1 were used.
4) The rejection of claims 64, 67-69, 93, 94 and 95 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keller et al (US 2009/0269314-newly cited) in view of Muller et al (The FASEB Journal 2000-from IDS filed 01/12/2017) as applied to claims 63-71, 78-80, 93, 94, 96-104 above, and further in view of Palecek et al (US 2013/0189785-previously cited) is withdrawn as Palecek fails to remedy the deficiencies of Keller and Muller as set forth above.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 104 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 104 is unclear if it is setting forth additional components to the media (DKK1 and BMP) or if it is limiting the SMAD1/5/8 activator to a BMP and the Wnt signaling inhibitor to DKK1.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 63-69,70-71,78-80,93-102 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO2015058117 to Hajjar.
Amended claim 63 is drawn to a method of promoting stem cell differentiation into ventricular cardiomyocyte comprising: 1) activating the Smad1/5/8 signaling pathway in a mesodermal cell or a cardiac progenitor cell that is differentiated from a stem cell; and 2) inhibiting the Wnt signaling pathway in the mesodermal cell or cardiac progenitor cell and 3) without purification obtaining a cardiomyocyte cell population differentiated from the mesodermal cell or cardiac progenitor cell, wherein at least 80% of the population are ventricular cardiomyocytes wherein the mesodermal cell or cardiac progenitor cell is simultaneously contacted with the exogenous activator of Smad1/5/8 and the exogenous inhibitor of the Wnt signaling pathway.

“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is
unpatentable even though the prior product was made by a different process.” In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).	
Amended claim 93 is drawn to a method for inducing stem cell differentiation into a ventricular cardiomyocyte comprising: differentiating a stem cell to a mesodermal cell or a cardiac progenitor cell; activating the Smad1/5/8 signaling pathway in a mesodermal cell or a cardiac progenitor cell that is differentiated from a stem cell; and inhibiting the Wnt signaling pathway in the mesodermal cell or cardiac progenitor cell and without purification, obtaining a cardiomyocyte cell population differentiated from the mesodermal cell or cardiac progenitor cell, wherein at least 80% of the population are ventricular cardiomyocytes wherein the mesodermal cell or cardiac progenitor cell is simultaneously contacted with the exogenous activator of Smad1/5/8 and the exogenous inhibitor of the Wnt signaling pathway.
Amended claim 100 is drawn to a method for generating a ventricular cardiomyocyte from a stem cell comprising: 1) contacting a stem cell with an agent to initiate stem cell differentiation; 2) differentiating the stem cell treated by the agent to form a mesodermal cell; 3) activating the Smad1/5/8 signaling pathway in a mesodermal cell to promote ventricular cardiomyocyte formation; 4) contacting the mesodermal cell with one or more of DKK1, IWP, and an inhibitor of Wnt response (IWR) to differentiate the mesodermal cell into a ventricular cardiomyocyte and 5) without purification, obtaining a cardiomyocyte cell population differentiated from the mesodermal cell or cardiac progenitor cell, wherein at least 80% of the population are ventricular cardiomyocytes wherein the mesodermal cell or cardiac progenitor cell is simultaneously contacted with the exogenous activator of Smad1/5/8 and the exogenous one or more of DKK1, IWP and IWR.


	Hajjar teaches at paragraph 79, initiating the differentiation process in hPSCs by digesting cells into a single cell suspension and at 24h, culturing with 10ng/mL BMP4 and Activin (10ng/mL) for 3 days. At day4 a Wnt inhibitor was added to the culture to simultaneously culture the developing mesodermal cells with a Smad1/5/8 activator and Wnt inhibitor. Paragraph 13 teaches non-terminally differentiated cells are cultured in BMP4, Rocki, ActivinA and IWR-1 to yield ventricular cardiomyocytes. Paragraph 33 teaches incubating the culture in StemPro34 SFM comprising ascorbic acid, GlutaMAX-1, BMP4, and human recombinant activin-A for 3 days; and growing the culture in StemPro34 SFM comprising ascorbic acid, GlutaMAX-1, BMP-4, human recombinant activin-A, and IWR-1 for at least four days to generate a culture of cardiomyocytes.
Additionally, paragraph 61 reads as follows:
“[0061] In general terms, under the protocol cardiac differentiation is initiated by digesting hPSCs into single-cell suspensions (e.g. , by accutase (Invitrogen), dispase, trypsin and/or other means known in the art) and cultured (e.g. , mTeSR™l medium with Matrigel™, or a comparable medium) with BMP-4 (0.5-20 ng/ml, Invitrogen) and Rho kinase inhibitor (ROCK) Inhibitor (5 -50 μΜ; R&D). Twenty-four to seventy-two hours later, the culture is washed and replaced with ascorbic acid (AA, 50 μg/ml; Sigma), 2mM GlutaMAX- 1 (Invitrogen), BMP4 (5-25 ng/ml) and human recombinant activin-A (2-25 ng/ml; Invitrogen) in a suitable culture media (e.g. , StemPro34 SFM, Invitrogen) for 3-5 days (ascorbic acid and GlutaxMax on Day 2 are recommended, but may not be absolutely needed). On the following day, a Wnt inhibitor, (e.g., IWR- 1, 4-7 μm/mL; Enzo Life Sciences) is added. With this method, cardiac mesodermal cells developed into functional contracting clusters can be detected as early as day 8. In the attached manuscripts, particular combinations tested are given. On day 8 or subsequently, cardiomyocytes, primarily ventricular cardiomyocytes, with a yield of over 90%, are transferred 

Thus, human pluripotent stem cells (claims 64-66) are cultured for 3-5 days with BMP4 and ActivinA (claim 67,94-95) to obtain mesodermal stem cells (claims 93 and 100), at which time IWR (claim 78) is added to obtain a culture that includes both a SMAD1/5/8 activator (BMP4, claim 70,98-99,101-102) and a Wnt inhibitor (IWR, claim 79,96-97) to yield ventricular cardiomyocytes at 95% (claim 63,93,100). BMP4 is used at 5-25 ng/mL meeting the limitations of claim 71. IWR-1 was used at 5 micromolar, meeting the limitations of claim 80.
With regard to claims 67-68, these claims limit how the mesodermal cell was formed that was used in the method of claim 63. These are product by process type limitations and are not active method steps required by the claim (see above). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 63 and 104 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO2015058117 to Hajjar in view of Palacek (US 2013/0189785-previously cited), Keller (US 2009/0269314), or Ma (WO 2011/157029).
Hajjar meets the limitations of claim 63 as set forth above. 
Hajjar teaches use of IWR-1 as a Wnt signaling inhibitor and does not teach use of DKK-1 for this role. 

Keller teach methods for obtaining human cardioprogenitor cells and methods of using these cells to obtain cardiomyocytes (abstract). Keller teaches wherein the cardioprogenitor cells are obtained by contacting embryoid bodies (which inherently contain mesodermal cells upon differentiation-see para 75) with an activator of the Smad1/5/8 signaling pathway (BMP4) at the same time and in the same culture medium as an inhibitor of the Wnt signaling pathway (DKK1) (page 3 para 56 and page 22 claims 7, 11 and 12). These cardioprogenitor cells are then cultured and differentiated to generate cardiomyocyte populations (page 23 claim 27. These progenitor cells are also taught to be useful for generating subpopulations of cardiomyocytes including ventricular cardiomyocytes (page 3 para 58). 
Ma teaches methods for obtaining cardiomyocytes from human stem cells and specifically teach wherein the cells are treated with 25 ng/ml of BMP4 and 200 ng/ml DKK1 (page 24 para 87). Ma teaches that any suitable Wnt inhibitor, such as DKK1, can be used to direct stem cells to ventricular cardiomyocytes (pages 14-15 para 53-54), including multipotent stem cells (page 9 para 35).

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. ___, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
In the present situation, rationales A, B and G are applicable. The modification of Hajjar with the substitution of DKK-1 as a Wnt signaling inhibitor as taught by each of Palacek, Keller and Ma represent combining prior methods to yield predictable results, substitution for one known element for another, and teachings in the prior art that lead to the modification. The teachings of the cited prior art in the obviousness rejection above provide the requisite 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632